

117 HR 3655 IH: Vaccine Injury Compensation Modernization Act of 2021
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3655IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Doggett (for himself and Mr. Upton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to make updates to the Vaccine Injury Compensation Program, and for other purposes.1.Short titleThis Act may be cited as the Vaccine Injury Compensation Modernization Act of 2021.2.Changes to Vaccine Injury Compensation Program(a)Special masters(1)Establish minimum number of special mastersSection 2112(c)(1) of the Public Health Service Act (42 U.S.C. 300aa–12(c)(1)) is amended by striking not more than 8 and inserting not less than 10.(2)Additional reporting requirementsSection 2112(c)(6)(E) of the Public Health Service Act (42 U.S.C. 300aa–12(c)(6)(E)) is amended—(A)by inserting after disposition of petitions, the following: the number of petitions filed that are pending disposition, the number of hearings scheduled with respect to a pending disposition,; and(B)by inserting , including recommendations on whether additional special masters are needed to ensure an expeditious and fair resolution of petitions or otherwise improve the Program after in the Program.(b)Recommendations from CDCSection 2114(e)(2) of the Public Health Service Act (42 U.S.C. 300aa–14(e)(2)) is amended—(1)by striking within 2 years of and inserting within 6 months of; and(2)in subparagraph (A), by inserting adults, or pregnant women after to children,.(c)Increase in compensation(1)Compensation for deathSection 2115(a)(2) of the Public Health Service Act (42 U.S.C. 300aa–15(a)(2)) is amended to read as follows:(2)In the event of a vaccine-related death, an award of—(A)if judgment on an award of compensation is entered in calendar year 2021, $600,000; or(B)if judgment on an award of compensation is entered in a subsequent calendar year, the amount equal to the dollar amount applicable under this paragraph for the preceding calendar year, adjusted by the total percentage change that occurred during such preceding calendar year in the Consumer Price Index for all urban consumers (all items; U.S. city average)..(2)Compensation for pain and sufferingSection 2115(a)(4) of the Public Health Service Act (42 U.S.C. 300aa–15(a)(4)) is amended to read as follows:(4)For actual and projected pain and suffering and emotional distress from the vaccine-related injury, an award not to exceed—(A)if judgment on an award of compensation is entered in calendar year 2021, $600,000; or(B)if judgment on an award of compensation is entered in a subsequent calendar year, the amount equal to the dollar amount applicable under this paragraph for the preceding calendar year, adjusted by the total percentage change that occurred during such preceding calendar year in the Consumer Price Index for all urban consumers (all items; U.S. city average)..(d)Increase statute of limitationsSection 2116(a)(2) of the Public Health Service Act (42 U.S.C. 300aa–16(a)(2)) is amended by striking 36 months and inserting 5 years. 